         Case 3:21-mj-01266-JBT Document 2 Filed 04/27/21 Page 1 of 2 PageID 10


                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

-vs-                                                                 Case No. 3:21-mj-1266-JBT

JEFFREY REGISTER                                    Defense Atty.: Susan Good Yazgi, Esquire
                                                                    AUSA: Laura Cofer Taylor

 JUDGE            Joel B. Toomey              DATE AND TIME              4/27/2021
                  U. S. Magistrate Judge                                 2:44 p.m. – 3:20 p.m.
 DEPUTY           Tracee Perrotti             TAPE/REPORTER              Digital
 CLERK
 INTERPRETER      None present                PRETRIAL/PROBATION:        Kimberly Barrett


                                         CLERK=S MINUTES

PROCEEDINGS:                   INITIAL APPEARANCE - RULE 5(c)(3)

Defendant arrested on an arrest warrant out of the District of Columbia on a Complaint.

Defendant requested court appointed counsel. Defendant placed under oath and questioned
regarding her financial affidavit. The Court finds Defendant unable to afford counsel and
appoints the Federal Public Defender. Order to enter.

Defendant advised of the charges, penalties, special assessment and forfeiture provision.

Defense counsel advises the Court that Defendant waives his right to an identity hearing.

Defendant questioned regarding his right to an identity hearing.

The Court finds Defendant knowingly, intelligently, voluntarily and freely waived his right to an
identity hearing in Jacksonville.

Government’s oral motion for bond is GRANTED.

Unsecured Appearance Bond set in the amount of $25,000.00 with no deposit required to the
Registry of the Court.

Defendant shall appear before the Honorable G. Michael Harvey, U.S. Magistrate Judge, on
April 30, 2021 at 1:00 p.m., via Zoom videoconference.


                                                                      [Continued to Page 2]
       Case 3:21-mj-01266-JBT Document 2 Filed 04/27/21 Page 2 of 2 PageID 11


Page 2
USA v. Jeffrey Register
3:21-mj-1266-JBT

Order Setting Conditions of Release to enter.

Removal Order to enter.

Filed in Open Court:
       CJA 23 Financial Affidavit
       Waiver of Rule 5(c)(3) Hearings
